J-S56016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.M.H., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.P., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1707 EDA 2020


                       Appeal from the Order Entered July 29, 2020,
                      in the Court of Common Pleas of Bucks County,
                        Orphans' Court at No(s): No. 2020-A9013.


    IN RE: M.N.R., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.P., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1708 EDA 2020


                       Appeal from the Order Entered July 29, 2020,
                      in the Court of Common Pleas of Bucks County,
                        Orphans' Court at No(s): No. 2020-A9012.


BEFORE:         BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED FEBRUARY 05, 2021

        In this consolidated matter, M.P. (Mother) appeals from the July 29,

2020 orders, which granted the petitions of the Bucks County Children and

Youth Social Services Agency (Agency) to involuntarily terminate her rights to

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-S56016-20



four-year-old daughter, C.M.H., and 8-year-old son, M.N.R., (collectively, the

Children) pursuant to the Adoption Act. See 23 Pa.C.S.A. § 2511(a)(5), (8),

and (b).1 Additionally, counsel for Mother seeks permission to withdraw from

further representation pursuant to Anders v. California, 386 A.2d 738

(1967). Upon our review, we find that counsel’s Anders brief satisfies the

requirements set forth in Commonwealth v. Santiago, 987 A.2d 349 (Pa.

2009), and that there are no non-frivolous claims that Mother can raise herein.

Accordingly, we grant counsel’s application to withdraw and affirm the

termination orders issued by the Bucks County Orphans’ Court.

        The orphans’ court thoroughly discussed the procedural background and

relevant facts in its opinions2 filed pursuant to Pa.R.A.P. 1925(a):

             The Agency was familiar with Mother and the [C]hildren for
             a number of years, having received and acted upon previous
             referrals for services. The current referral, which ultimately
             led to the termination of the parental rights of [Mother], was
             made to the Agency on January 11, 2017. At the time of
             the referral, [the Children] were living with Mother, while
             [C.M.H.’s father] lived in the home “from time to time.” The
             reason for the referral was the substance abuse of Mother
             and [C.M.H.’s father].


____________________________________________
1 The biological father of C.M.H. is D.F.H. The court also terminated his
parental rights, but he did not appeal. The biological father of M.N.R. is M.E.R.,
who voluntarily consented to the termination of his parental rights.

2 We note the orphans’ court authored a Rule 1925(a) opinion for each child.
Although each opinion is largely identical, particularly in its analysis of
pertinent legal issues, the opinions are unique in certain discussions of the
Children. We cite the orphans’ court opinion concerning C.M.H.’s case (1707
EDA 2020) as “O.C.O. Daughter,” and the opinion concerning M.N.R.’s case
(1708 EDA 2020) as “O.C.O. Son.”

                                               -2-
J-S56016-20


       In November 2017, Mother was evicted from the home. As
       a result, the [C]hildren were informally placed into the care
       of family members. [C.M.H.] lived with her aunt and uncle
       from November 2017 until October 2018. Her brother,
       M.N.R., lived with his grandfather from November 2017 to
       August 2018, then with a family friend from August 2018 to
       October 2018.

       On October 18, 2018, both [of the Children] were
       adjudicated dependent by the Bucks County Court of
       Common Pleas. The court deferred disposition for an
       additional assessment to determine the best interests of the
       [C]hildren. On November 26, 2018, the [c]ourt placed both
       [C]hildren in the temporary and physical custody of the
       Agency. At the time, both [C]hildren, together, were placed
       with the Foster Parents, with whom they have continued to
       live.

       Following the adjudication of dependency, Placement
       Permanency Plans (PPP) were put into place for Mother,
       prior to possible reunification. Specifically, the objectives
       for Mother were as follows: that she stop abusing
       substances, i.e. “get clean and stay clean;” that she obtain
       a substance abuse evaluation, as well as a mental health
       evaluation, and comply with the recommendations
       therefrom; that she obtain appropriate housing and income
       to support herself and the [C]hildren; and that she visit with
       the [C]hildren on a regular basis. […]

       Agency caseworker Steven Manginelli was assigned to the
       instance case in late December 2018. He testified at the
       termination hearing held on July 29, 2020 that, following
       the [C]hildren’s placement in the foster home in November
       2018, Mother only visited the [C]hildren during the first
       month. Mother did not visit her [C]hildren after December
       20, 2018 until October 17, 2019, a period for almost ten
       (10) months.

       Further, Mr. Manginelli testified that from March 15, 2019
       until September 13, 2019, Mother no longer had contact
       with the Agency, and she and [C.M.H.’s father’s]
       whereabouts were unknown. Later, Mother only explained
       to Mr. Manginelli that her phone was stolen. However, she
       never employed any other means to contact the Agency
       during that six-month period.


                                   -3-
J-S56016-20


       During the time that Mother and Father’s whereabouts were
       unknown to the Agency, the goal of reunification changed to
       that of involuntary termination of their parental rights and
       adoption for each child.      The [c]ourt changed these
       permanency goals for M.N.R. and [C.M.H.] on September
       25, 2019 and November 27, 2019, respectively.

       In September 2019, Mr. Manginelli learned that [C.M.H.’s
       father] was incarcerated, and he subsequently met with [the
       father] in the prison. [The father] advised him that during
       the period of time that he was “missing,” he was living in
       Kensington, was homeless, and that he had been using
       heroin with Mother.

       Mr. Manginelli testified that from October 2019 until January
       2020, after Mother “resurfaced” at or near the same period
       as Father, she did have four in-person visits with her
       [C]hildren.

       Nonetheless, on February 3, 2020, the Agency filed petitions
       for involuntary termination of the biological parents’
       parental rights.    However, the Agency was unable to
       personally serve Mother with the same, as her physical
       whereabouts for service were again unknown. On the same
       date, the Agency simultaneously filed a motion requesting
       alternate service of its petition. By Court Order of February
       12, 2020, the Agency was permitted to provide notice of the
       Agency’s petition for termination of Mother’s parental rights,
       and the hearing scheduled in connection for same, through
       publication in appropriate newspapers.

       On July 9, 2020, notice to Mother and [C.M.H.’s father] of
       the Agency’s request for termination and the July 29, 2020
       hearing date was published in the Bucks County Courier
       Times, along with contact information for the Agency’s
       caseworker. On July 16, 2020, the same notice was
       published in the Bucks County Law Reporter.

       Mother’s [counsel], who began representation of Mother in
       January 2020, advised the [c]ourt at the July 29, 2020
       [termination] hearing that Mother was homeless and had no
       mailing address. [Counsel] stated that she was able to meet
       with Mother in person in February 2020, otherwise
       communicated with her by email or phone, and had provided
       Mother with the July 29, 2020 hearing date. Mother’s


                                   -4-
J-S56016-20


             attorney advised the [c]ourt that           Mother    opposed
             termination of her parental rights.

             From the period of March through May 2020, Mother again
             had some contact with her [C]hildren through video calls,
             as in-person contact was prohibited due to the onset of
             COVID-19.

             On June 16, 2020, Christine McMonagle, Esquire was
             appointed as Guardian ad litem [“GAL”] for [the Children].[3]
             On July 7, 2020, Judith Algeo, Esquire was appointed to
             serve as counsel to represent the legal interests of M.N.R.
             See 42 Pa.C.S. § 6311(a); Pa.R.J.C.P. 1151(b).

             The hearing for termination of Mother’s and [C.M.H.’s
             father’s] parental rights was held on July 29, 2020. Neither
             Mother nor [the father] appeared. The Agency had offered
             Mother transportation to the hearing, but Mother declined.
             This [c]ourt was advised at the hearing that both Mother
             and [the father] had active bench warrants for their arrest.

             Mother’s and [C.M.H.’s father’s] attorneys were present at
             the hearing. Counsel for Mother advised the [c]ourt that
             she had previously been in phone contact with Mother, and
             that Mother was aware of the July 29, 2020 hearing, and
             that Mother had advised counsel that she would be present
             for the hearing. However, in the days leading up to the
             hearing, counsel was unable to speak with Mother; her calls
             to Mother went directly to Mother’s voice mail. Counsel also
             emailed Mother a few days before the hearing, again
             advising her about the hearing and that she had not been
             able to reach her by phone. Counsel had previously made
             Mother aware of the importance of the hearing, and also
             called Mother the morning of the hearing to advise her of
             the same, all without response by Mother.

             At the hearing, the Agency, through Mr. Manginelli, testified
             that at the time the [C]hildren were adjudicated dependent
             in October 2018, neither Mother nor [C.M.H.’s father was]
             in a position to care for either child. As of the filing of the
             petition to terminate and as of the date of the [termination]


____________________________________________
3We clarify that Ms. McMonagle served as GAL for both Children. Judith Algeo
was appointed separate, legal counsel for M.N.R.

                                               -5-
J-S56016-20


        hearing, both Mother and [C.M.H.’s father] continued to be
        in positions where they could not care for the children.

        Mr. Manginelli testified that, by contrast, the foster parents,
        who have continuously cared for the [C]hildren since
        November 2018, are able to support and provide for [them]
        with what they need to “live a healthy and beneficial life as
        children.” The foster parents have no other children in the
        home. Both [of] the Child[ren] love the foster parents,
        consider them their family, call them “Mom” and “Dad,” and
        believe that they belong with them. Moreover, the foster
        parents have the full support of Mother’s extended family.
        The [C]hildren meet regularly with their extended biological
        family, and those relationships will continue.

        [C.M.H.] has no special medical or developmental needs,
        but is receiving services for Post-Traumatic Stress Disorder,
        and is doing well.

        The foster parents have expressed their desire to be an
        adoptive resource for both [C]hildren, which the Agency is
        inclined to recommend should the requisite background
        requirements for adoption be met.

        The Agency opined at the hearing that involuntary
        termination of Mother’s […] parental rights best serves the
        needs and welfare of each of the children.

        The attorneys for the Child[ren…] similarly advised the
        [c]ourt that termination of Mother’s parental rights […] were
        in the best interests of each child.        Specifically, Ms.
        McMonagle, who was actually involved in the case since the
        [C]hildren first came into care, advised that [C.M.H.] is very
        healthy, has her own room, sleeps well, and is involved in
        gymnastics. [C.M.H.] is very bonded to the foster parents
        and [M.N.R.]. [C.M.H.] is very comfortable with the foster
        parents and considers them to be her parents.

See O.C.O. Daughter, 9/23/20, 2-7 (footnotes and citations to the record

omitted).

     Regarding M.N.R., the orphans’ court determined further:




                                     -6-
J-S56016-20


         [M.N.R.]    has    no    special    medical,   emotional     or
         developmental concerns, except ADHD, which is readily
         manageable. Ms. Alego[, M.N.R.’s legal interests counsel,]
         advised the [c]ourt that [M.N.R.] “strongly feels” that his
         permanent home is with his foster parents. He has his own
         bedroom, which was “tremendously organized,” and to
         which he was apparently very attached. [M.N.R.] told Ms.
         Algeo that he liked to organize things, that his “first mother”
         [(Mother)] did not like him to do so, and that he would get
         into trouble with her if he tried to organize. He stated that
         he “did not want to go back living like that.” [M.N.R.] asked
         counsel to tell the [orphans’ court], “I like to organize
         things. It would make [Mother] mad. So I need to stay here.
         This is my family.”

See O.C.O. Son, 9/23/20, at 6-7.

      At the conclusion of the termination hearing, the orphans’ court granted

the Agency’s petitions and terminated Mother’s rights to C.M.H. and M.N.R.

Counsel for Mother timely filed this appeal along with a notice of intent to file

an Anders brief in lieu of a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. See Pa.R.A.P. 1925(c)(4) (providing that, in a

criminal case, counsel may file a record and serve on the judge a statement

of intent to file an Anders/McClendon brief in lieu of filing a statement); see

also Interest of J.T., 983 A.2d 771 (Pa. Super. 2009) (determining that the

Anders procedure set forth in Rule 1925(c)(4) is proper in a termination of

parental rights case).

      Counsel now presents for our review the following four issues of

arguable merit:

               1. Whether there was inadequate evidence to warrant
                  terminations under 23 Pa.C.S.A. § 2511(a)(5) and
                  (8)?


                                      -7-
J-S56016-20


                2. Whether there was inadequate evidence to warrant
                   terminations under 23 Pa.C.S.A. § 2511(b)?

                3. Whether C.M.H. should have been appointed
                   separate, legal counsel?

                4. Whether Mother had sufficient notice of the
                   termination hearing?

See Mother’s Brief at 13, 15, 19, 21.

      “When faced with a purported Anders brief, this Court may not review

the merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)). As noted above, “this Court extended the Anders principles to

appeals involving the termination of parental rights.” In re X.J., 105 A.3d 1,

3 (Pa. Super. 2014) (citation omitted). To withdraw pursuant to Anders,

counsel must:

         1) petition the court for leave to withdraw stating that, after
         making a conscientious examination of the record, counsel
         has determined that the appeal would be frivolous; 2)
         furnish a copy of the [Anders] brief to the [appellant]; and
         3) advise the [appellant] that he or she has the right to
         retain private counsel or raise additional arguments that the
         [appellant] deems worthy of the court's attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel's withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the


                                      -8-
J-S56016-20



letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders     brief   must   comply   with the     following

requirements:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel's conclusion that the appeal is
         frivolous; and

         (4) state counsel's reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Additionally, this Court must also “conduct an independent review of the

record to ascertain if there appear on its face to be arguably meritorious issues

that counsel, intentionally or not, missed or misstated.” of the record to

discern if there are any additional, non-frivolous issues overlooked by

counsel.” In Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018) (en banc).

      In the instant matter, counsel has filed a petition to withdraw, certifying

that she has reviewed the case and determined that Mother's appeal is wholly

frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Mother, and counsel's assessment of

why those issues are frivolous, with citations to relevant legal authority.

                                      -9-
J-S56016-20



Counsel has included in her brief a copy of her letter to Mother, advising her

that she may obtain new counsel or raise additional issues pro se.

Accordingly, counsel has substantially complied with the requirements of

Anders and Santiago.        Consequently, we may now examine whether

Mother’s claims have arguable merit, before we conduct our independent

review under Dempster.

     We review an order terminating parental rights in accordance with the

following standard:

        When reviewing an appeal from a decree terminating
        parental rights, we are limited to determining whether the
        decision of the trial court is supported by competent
        evidence. Absent an abuse of discretion, an error of law, or
        insufficient evidentiary support for the trial court's decision,
        the decree must stand. Where a trial court has granted a
        petition to involuntarily terminate parental rights, this Court
        must accord the hearing judge's decision the same
        deference that we would give to a jury verdict. We must
        employ a broad, comprehensive review of the record in
        order to determine whether the trial court's decision is
        supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

                                    - 10 -
J-S56016-20



resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004). If competent evidence supports the trial court's findings, we will affirm

even if the record could also support the opposite result. In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Mother's first two issues pertain to Section 2511 of the Adoption Act,

which governs the termination of parental rights and requires a bifurcated

analysis. In addressing her claims, we are guided by the following:

         Our case law has made clear that under Section 2511, the
         court must engage in a bifurcated process prior to
         terminating parental rights. Initially, the focus is on the
         conduct of the parent. The party seeking termination must
         prove by clear and convincing evidence that the parent's
         conduct satisfies the statutory grounds for termination
         delineated in Section 2511(a). Only if the court determines
         that the parent's conduct warrants termination of his or her
         parental rights does the court engage in the second part of
         the analysis pursuant to Section 2511(b): determination of
         the needs and welfare of the child under the standard of
         best interests of the child. One major aspect of the needs
         and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close
         attention paid to the effect on the child of permanently
         severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      Instantly, the orphans’ court terminated Mother's parental rights

pursuant to Sections 2511(a)(5), (8), and (b). We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section

                                     - 11 -
J-S56016-20



2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court's decision to terminate

under Section 2511(a)(8) and (b), which provide as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the
           date of removal or placement, the conditions which led
           to the removal or placement of the child continue to exist
           and termination of parental rights would best serve the
           needs and welfare of the child.

                                     ***

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     We first address whether the orphans’ court abused its discretion by

terminating Mother's parental rights pursuant to section 2511(a)(8).

        [T]o terminate parental rights pursuant to 23 Pa.C.S.A §
        2511(a)(8), the following factors must be demonstrated:
        (1) the child has been removed from parental care for 12


                                    - 12 -
J-S56016-20


          months or more from the date of removal; (2) the conditions
          which led to the removal or placement of the child continue
          to exist; and (3) termination of parental rights would best
          serve the needs and welfare of the child. Section
          2511(a)(8) sets a 12-month time frame for a parent to
          remedy the conditions that led to the children's removal by
          the court. Once the 12-month period has been established,
          the court must next determine whether the conditions that
          led to the child's removal continue to exist, despite the
          reasonable good faith efforts of the Agency supplied over a
          realistic    time   period.     Termination    under Section
          2511(a)(8) does not require the court to evaluate a parent's
          current willingness or ability to remedy the conditions that
          initially caused placement or the availability or efficacy of
          Agency services

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citations and quotations

added).

      Here, the court found the Agency satisfied all three elements of the

Section 2511(a)(8) analysis. First, the court determined that the statutory

period of twelve months was established.       The Children have been out of

Mother’s care since November 2017 when the Children went to stay with

relatives; and they were formally placed with the foster parents in November

2018. Second, the court determined that the conditions which led to their

removals still exists. Mother was plagued by drug addiction throughout these

proceedings. She denied having a substance abuse issue, and she refused to

submit to an evaluation, nor avail herself to potential treatment. At the time

of the termination hearing, she remained homeless and jobless. Third, the

court determined that termination of Mother’s parental rights would best serve

the needs and welfare of the Children. Mother disappeared from the Children’s



                                     - 13 -
J-S56016-20



lives for months on end.     Consequently, the Children have turned to their

foster parents for necessary parental care. The Children consider the foster

parents to be their family, referring to them as “mom” and “dad.” And the

foster parents have the full support of Mother’s extended family. Upon our

review, we conclude that that the record supports the court’s determination

that the Agency satisfied its burden under Section 2511(a)(8). We agree with

counsel that Mother’s first issue is frivolous.

      Next, we consider whether Mother’s second issue has arguable merit,

namely, whether the Agency satisfied its burden under the second prong of

the termination analysis, Section 2511(b). This Court has explained that:

         Subsection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      We direct our analysis to the facts relating to that section. Here, the

orphans’ court determined:



                                      - 14 -
J-S56016-20


         There is no apparent bond between [C.M.H.] and Mother.
         As stated previously, [C.M.H.] has not lived with [Mother]
         since she was twenty-three (23) months old. Further, since
         the time that the [C]hildren were placed in the foster home,
         there was a ten-month period when [Mother] had no contact
         with the [Children.] The [Children] have, however, formed
         a parent-child bond with the foster parents[.] […] The foster
         parents also have the full support of [Mother’s] extended
         family, with whom the [C]hildren also continue to have a
         relationship. […] There is no evidence or suggestion that
         [C.M.H.] would suffer any irreparable harm due to the
         termination of [Mother’s] parental rights.

O.C.O. Daughter, at 16-17 (citations omitted).

      The court similarly determined that M.N.R. had no apparent bond with

Mother, and that no irreparable harm would come to M.N.R. upon Mother’s

termination. See O.C.O. Son, at 16-17. However, given that M.N.R. was

appointed separate legal counsel, the orphans’ court observed that M.N.R. told

his legal counsel that he wished to live with his foster parents, stating that

they were his family. Id. at 16 (citation to the record omitted). As there is

competent    evidence   in   the   record     to   support   the   orphans’   court

determinations under Section 2511(b), we agree with counsel’s conclusion

that Mother’s second issue is frivolous.

      In the third issue of arguable merit, we address whether four-year-old

C.M.H. should have been appointed separate legal counsel.            In contested

involuntary termination proceedings, the representation of the child's legal

interest is indispensable. 23 Pa.C.S.A. § 2313(a). Two Supreme Court cases

inform our examination of the GAL’s representation of C.M.H.'s legal interest.

In In re Adoption of L.B.M., 161 A.3d 172, 174 (Pa. 2017) (plurality), and


                                     - 15 -
J-S56016-20



subsequently in In re T.S., 192 A.3d 1080, 1092 (Pa. 2018), the High Court

declared that Section 2313(a) compels the family court to appoint counsel to

represent a child's legal interest in every contested involuntary termination

proceeding. The Supreme Court explained, “appointment of client-directed

counsel optimizes the protection of the child's needs and welfare, which form

the ultimate issue that the trial court must resolve before granting the

[termination of parental rights].” In re Adoption of L.B.M., supra at 180.

      In many cases, the GAL – typically a holdover from the dependency

proceedings – will continue to represent the child during the termination

hearing. The GAL may continue this representation, in proper accordance with

Section 2313(a), so long as the child’s best interests do not conflict with the

child’s legal interests – i.e., the child’s preferred outcome of the termination

proceedings. See id.

      However, there can be no conflict when the child, for reasons of age or

otherwise, is unable to express a preferred outcome.        As the High Court

observed in T.S., Section 2313(a) does not require the appointment of

separate counsel to represent “child’s unknowable preference.” T.S., supra,

at 1090. The question is whether the child is able to express “a subjective,

articulable preference.” Id. at 1089.

      Here, the GAL continued to represent four-year-old C.M.H. during the

termination proceedings.    The orphans’ court determined C.M.H. was too

young to articulate a preferred outcome of the termination proceeding, and so

the court did not appoint separate counsel. Moreover, the court observed that

                                     - 16 -
J-S56016-20



C.M.H. considered the foster parents to be her family, and that C.M.H. was

younger than two years old when she was last in Mother’s care.

      Insofar as we can discern, counsel advanced this issue of “arguable

merit” in her Anders brief, because the 8-year-old M.N.R. was appointed

separate, legal counsel, whereas the C.M.H. was not. Although M.N.R. was

appointed separate counsel, he actually expressed that his preferred outcome

was termination. Thus, there was no conflict between M.N.R.’s best interests

and legal interests, and so M.N.R.’s separate appointment of legal counsel was

ultimately superfluous.   Just because M.N.R.’s separate appointment was

superfluous, however, does not render C.M.H.’s singular representation

deficient. Therefore, we agree with counsel’s conclusion that Mother’s third

issue is frivolous.

      The fourth and final issue of arguable merit is whether the Agency

provided Mother with proper notice of the termination hearing.         Section

2513(b) of the Adoption Act provides, in relevant part: “At least ten days’

notice shall be given to the parent…whose rights are to be terminated, by

personal service or by registered mail to his or their last known address or by

such other means as the court may require.” 23 Pa.C.S.A. § 2513(b)

(emphasis added). Moreover, “if service cannot be made under the applicable

rule the plaintiff may move the court for a special order directing the method

of service.” 231 Pa. Code § 430(a).     When a movant in a termination of

parental rights proceeding is unable to obtain actual service on a parent,

service by registered mail to the parent’s last known address requires a good

                                    - 17 -
J-S56016-20



faith effort to identify the correct address for the parent. See In re Maynard,

473 A.2d 1084, 1086 (Pa. Super. 1984); see also In re Adoption of K.G.M.,

845 A.2d 861 (Pa. Super. 2004).

      Here, all parties and the court knew Mother was homeless. After several

failed attempts to verify Mother’s address, the Agency obtained an order for

alternate service by publication. Importantly, Mother’s counsel averred at the

termination hearing that Mother had actual knowledge of the hearing, that

Mother had been in contact with counsel via phone and email (although not in

the days immediately prior to the hearing), and that Mother informed counsel

of her attention to appear. The court also observed that Mother had an active

bench warrant, which might explain her absence. Given the Agency’s good

faith effort to locate Mother, and counsel’s representations at the hearing, we

conclude Mother had proper notice. We agree with counsel that this final issue

is also frivolous.

      In sum, we conclude that the aforementioned issues had no arguable

merit. And upon our review of the record pursuant to Dempster, supra, we

discern no additional, non-frivolous issues overlooked by counsel. We agree

with Mother’s counsel that an appeal in this case is wholly frivolous.

Accordingly, we grant counsel’s application to withdraw and affirm the

termination orders.

      Orders affirmed. Application to withdraw granted.




                                    - 18 -
J-S56016-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/5/2021




                          - 19 -